DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "wherein the sound field so generated is an approximation of a sound field produced by an Optimal Source Distribution, OSD" renders the claim(s) indefinite because its unclear how close an approximation is required.  This is a crucial limitation, otherwise the claim could simply be any system that includes any array of loudspeakers that results in some cross-talk cancellation.
Regarding claims 2-21, claims are rejected under 35 U.S.C. 112(b) for inheriting the indefiniteness from claim 1, and for not introducing any remedy to the approximation.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



The claimed invention is directed to non-statutory subject matter. Claim 21 is rejected under 35 U.S.C. 101 because The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim recites “Machine-readable instructions which when executed by a data processor are configured” , which can be broadly interpreted to be a transient signal, which is a non-statutory subject matter, 
Examiner suggests applicant amend the language of the claim to recite” a non-transitory computer readable medium including machine instructions when executed by a signal processor” to overcome the rejection.
Claim Objections
Claim 1 is objected to because of the following informalities:  claim recites “A signal processor for a sound reproduction system”, which indicates that the applicant is seeking patent for a “signal processor” not a system, examiner suggests the claim changed to “A sound reproduction system comprising a signal processor arranged to perform”.  Appropriate correction is required.
Claims 2-21 are objected to because of the following informalities: all claims recite “A signal processor as claimed in claim”, which also indicates that the applicant is seeking patent for “A signal processor, not a system. examiner suggests the claim changed to “The system of claim”.  Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: 
The disclosure failed to make clear whether or not the term used in the claim has special meaning “OSD”.  
Appropriate correction is required.
Allowable Subject Matter
Claims 1-21 would be allowed if the 112(b) rejection is overcome.
Most relevant prior art of record is Takeuchi et al. (US 20100202629 A1) hereinafter Takeuchi.
Regarding claim 1, Takeuchi teaches all the limitations of the claim (namely the OSD system) except the limitations wherein the system further comprises such that the sound field generated by the loudspeakers results in cross-talk cancellation in respect of multiple listener positions at substantially all frequencies reproduced by the loudspeakers,
The following is the reason for allowance of claim 1:
Takeuchi alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the system further comprises such that the sound field generated by the loudspeakers results in cross-talk cancellation in respect of multiple listener positions at substantially all frequencies reproduced by the loudspeakers,
Therefore the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 2-21, claims are allowed for their dependency on allowed claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953.  The examiner can normally be reached on M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMMAR T HAMID/Examiner, Art Unit 2654